 Case 15-19781         Doc 117      Filed 03/19/19 Entered 03/19/19 14:47:47             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-19781
         CARLETTA M JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/05/2015.

         2) The plan was confirmed on 12/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/11/2017, 03/28/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/04/2019.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-19781       Doc 117        Filed 03/19/19 Entered 03/19/19 14:47:47                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $14,113.21
       Less amount refunded to debtor                           $118.20

NET RECEIPTS:                                                                                  $13,995.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,758.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $621.41
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,379.41

Attorney fees paid and disclosed by debtor:                 $242.00


Scheduled Creditors:
Creditor                                       Claim        Claim            Claim       Principal      Int.
Name                                 Class   Scheduled     Asserted         Allowed        Paid         Paid
AAA CHECKMATE                    Unsecured           NA            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured           NA         361.00          361.00           0.00       0.00
CACH                             Unsecured           NA         674.47          674.47          16.29       0.00
CAPITAL ACCOUNTS                 Unsecured           NA            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           NA       3,853.08        3,853.08        100.59        0.00
CAPITAL ONE BANK USA             Unsecured           NA         738.98          738.98          16.41       0.00
CASHCALL INC                     Unsecured           NA           0.00            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured           NA         488.00          488.00           0.00       0.00
CREDIT RCVRY                     Unsecured           NA            NA              NA            0.00       0.00
DEVRY INC                        Unsecured           NA       1,660.82        1,660.82          32.43       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured           NA         866.29          866.29          15.70       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured             NA         264.17          264.17           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured           NA           0.00          264.17           0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured           NA            NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured           NA            NA              NA            0.00       0.00
MERRICK BANK                     Unsecured           NA         373.06          373.06           0.00       0.00
MIDLAND FUNDING                  Unsecured           NA         667.81          667.81          16.13       0.00
MIDNIGHT VELVET                  Unsecured           NA            NA              NA            0.00       0.00
MRSI                             Unsecured           NA            NA              NA            0.00       0.00
MRSI                             Unsecured           NA            NA              NA            0.00       0.00
NCC BUSINESS SERVICES            Unsecured           NA            NA              NA            0.00       0.00
PORANIA LLC                      Unsecured           NA         565.23          565.23           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured           NA       1,349.02        1,349.02          35.22       0.00
PRA RECEIVABLES MGMT             Unsecured           NA            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured           NA         744.75          744.75          17.99       0.00
QUANTUM3 GROUP LLC               Unsecured           NA         317.71          317.71           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured           NA         429.59          429.59           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured           NA         793.25          793.25          15.49       0.00
REGIONAL ACCEPTANCE CORP         Secured        9,600.00    14,549.46         6,661.58      6,661.58     757.58
REGIONAL ACCEPTANCE CORP         Unsecured           NA         357.54          357.54           0.00       0.00
RS CLARK & ASSOCIATES            Unsecured           NA            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-19781         Doc 117       Filed 03/19/19 Entered 03/19/19 14:47:47                    Desc Main
                                       Document Page 3 of 3



 Scheduled Creditors:
 Creditor                                        Claim          Claim        Claim        Principal        Int.
 Name                               Class      Scheduled       Asserted     Allowed         Paid           Paid
 THE RAYMOND LAW GROUP           Unsecured        1,500.00             NA           NA            0.00         0.00
 US DEPT OF ED NAVIENT SOLUTIONS Unsecured             NA       73,937.58     73,937.58      1,930.19          0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00                   $0.00
       Mortgage Arrearage                                        $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                               $6,661.58         $6,661.58                 $757.58
       All Other Secured                                       $264.17             $0.00                   $0.00
 TOTAL SECURED:                                              $6,925.75         $6,661.58                 $757.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00                $0.00
        Domestic Support Ongoing                                 $0.00                $0.00                $0.00
        All Other Priority                                       $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                 $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $88,442.35            $2,196.44                   $0.00


Disbursements:

         Expenses of Administration                               $4,379.41
         Disbursements to Creditors                               $9,615.60

TOTAL DISBURSEMENTS :                                                                           $13,995.01


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                            Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-13-FR-S (09/01/2009)
